Exhibit 10.12
AMENDED AND RESTATED SUBSIDIARY GUARANTEE
 
This AMENDED AND RESTATED SUBSIDIARY GUARANTEE, dated as of June 27, 2012 (as
amended, restated, modified or supplemented from time to time, this
“Guarantee”), is by each of the Subsidiaries (as defined in the Securities
Purchase Agreement referred to below) of Integrated BioPharma, Inc., a Delaware
corporation (the “Company”) party hereto from time to time, whether as an
original signatory hereto or as an Additional Guarantor (as defined in Section
4.2 below) (such Subsidiaries are collectively referred to herein as the
“Guarantors”), and CD Financial, LLC, in its capacity as collateral agent (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”), for the benefit of the Secured Parties (as defined in the Securities
Purchase Agreement referred to below).
 
W I T N E S S E T H:
 
WHEREAS, reference is made to the Amended and Restated Securities Purchase
Agreement, dated as of the date hereof (as amended, restated, modified or
supplemented from time to time, the “Securities Purchase Agreement”), by and
between the Company and CD Financial, LLC, a Florida limited liability company
(the “Investor”), which amended and restated the Securities Purchase Agreement,
dated as of February 21, 2008, by and between the Company and Investor in its
entirety (as amended, supplemented or otherwise modified from time to time to
but excluding the date hereof, the “Original SPA”);
 
WHEREAS, reference is made to the Subsidiary Guarantee, dated as of February 21,
2008 (as amended, supplemented or otherwise modified from time to time to but
excluding the date hereof, the “Original Guarantee”), by and among certain
Subsidiaries of the Company party thereto and the Collateral Agent;
 
WHEREAS, capitalized terms used herein, and not otherwise defined herein, shall
have the meanings set forth in the Securities Purchase Agreement;
 
WHEREAS, the Guarantors and the Collateral Agent have agreed to amend and
restate the Original Guarantee in its entirety, as set forth herein;
 
WHEREAS, reference is made to Sections 5.10 and 5.11 below; and
 
WHEREAS, each Guarantor, as a Subsidiary of the Company, will directly or
indirectly benefit from the extension of credit to the Company represented by
the issuance of the Notes and the other transactions contemplated by the
Transaction Documents.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
1. GUARANTEE.
 
1.1 Guarantee of Obligations.
 
(a) Each Guarantor hereby, jointly and severally, unconditionally and
irrevocably, guarantees to each Secured Party and its lawful successors,
endorsees, transferees and assigns, the prompt and complete payment by the
Company and each other Guarantor when due (whether at the stated maturity, by
acceleration or otherwise) of all the Obligations (as defined in the Securities
Purchase Agreement), together with all reasonable attorneys, disbursements and
other costs and expenses of collection incurred by the Collateral Agent and the
other Secured Parties in enforcing any of such Obligations and/or this Guarantee
(collectively, as used herein, the “Obligations”).  This Guarantee shall remain
in full force and effect until all the Obligations and the obligations of each
Guarantor under this Guarantee shall have been satisfied by payment in
full.  Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations.
 
(b) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 1.3).
 
1.2 Guarantee Absolute and Unconditional.  Each Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of any of the Transaction Documents, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Secured Parties,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance or fraud or misconduct by the Secured Parties) which may at any time
be available to or be asserted by the Company or any other Person against any of
the Secured Parties, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Company or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Company
for the Obligations, or of such Guarantor under this Guarantee, in bankruptcy or
in any other instance.
 
1.3 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 1.4. The provisions of
this Section 1.3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.
 
1.4 No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Secured Parties,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Secured Parties against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Secured Parties for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Company or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties by the Company and the Guarantors on account of the
Obligations are paid in full.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the benefit of the Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Secured Parties may determine.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.5 Modification of Guaranteed Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Obligations made by the Secured Parties may
be rescinded by the Secured Parties and any of the Obligations continued, and
the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Secured Parties, and the Transaction Documents may be amended,
modified, supplemented or terminated, in whole or in part, as the Secured
Parties may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Secured Parties for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  The Secured Parties shall have no obligation to protect, secure,
perfect or insure any Lien at any time held by them as security for the
Obligations or for this Guarantee or any property subject thereto.
 
1.6 Waiver.  Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Secured Parties upon the guarantees contained in this Section 1
or acceptance of the guarantees contained in this Section 1.  The Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantees contained
in this Section 1.  All dealings between the Company and any of the Guarantors,
on the one hand, and the Secured Parties, on the other hand, shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantees contained in this Section 1.  Each Guarantor waives, to the extent
permitted by law, diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Company or any of the Guarantors with
respect to the Obligations.
 
1.7 Enforcement of Guarantee.
 
(a) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, acting on behalf
of each Secured Party, may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as the Collateral Agent,
acting on behalf of the Secured Parties, may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Collateral Agent, acting on behalf of the Secured Parties, to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Secured Parties against any Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Expenses; Indemnification.
 
(i) Each Guarantor agrees to pay, or reimburse the collateral Agent acting on
behalf of the Secured Parties, all of the Collateral Agent’s reasonable costs
and expenses incurred in collecting against such Guarantor under this Guarantee
or otherwise enforcing or preserving any rights under this Guarantee and the
other Transaction Documents to which such Guarantor is a party, including,
without limitation, the reasonable fees and disbursements of counsel to the
Collateral Agent.
 
(ii) Each Guarantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the enforcement, performance and administration of
this Guarantee; provided that no Guarantor shall be liable to any Secured Party
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, claims, suits, litigations, disputes,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and non-appealable judgment of a court of competent
jurisdiction to have resulted solely and directly from such Secured Party’s
gross negligence or willful misconduct.
 
1.8 Right to Set-Off.  Subject to the Subordination Agreement, each Guarantor
hereby irrevocably authorizes the Collateral Agent, acting on behalf of the
Secured Parties, at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to such Guarantor or any
other Guarantor, any such notice being expressly waived by each Guarantor, to
set-off and appropriate and apply any and all deposits, credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by a Secured Party
to or for the credit or the account of such Guarantor, or any part thereof in
such amounts as the Collateral Agent may elect, against and on account of the
obligations and liabilities of such Guarantor to the Secured Parties hereunder
in any currency arising hereunder or under the Security Agreement as the
Collateral Agent may elect, whether or not a Secured Party has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Collateral Agent shall notify such Guarantor
promptly of any such set-off and the application made by the Collateral Agent of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party under this Section 1.8 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent, acting on behalf of the Secured Parties, may have.
 
4
 
 

--------------------------------------------------------------------------------

 
 
 
1.9 Payments.  In addition to the terms of the guaranty set forth in Section
1.1, and in no manner imposing any limitation on such terms, it is expressly
understood and agreed that, if, at any time, any of the Obligations are declared
to be immediately due and payable by a Guarantor, then the Guarantors shall,
upon ten (10) Business Days’ notice, pay to the Collateral Agent, acting on
behalf of the Secured Parties, the entire amount of such Obligations as has been
declared due and payable to the Secured Parties.  Payment by the Guarantors
shall be made to the Collateral Agent in immediately available Federal funds to
an account designated by the Collateral Agent or at the address set forth herein
for the giving of notice to the Collateral Agent or at any other address that
may be specified in writing from time to time by the Collateral Agent, and shall
be credited and applied to the Obligations.
 
1.10 Release. Subject to Section 2, each Guarantor will be released from all
liability hereunder concurrently with the repayment in full of the
Obligations.  No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Secured Parties or
the Collateral Agent from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations (other than any payment made by
such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations) shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full.
 
2. REINSTATEMENT.
 
The guarantees contained in Section 1 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Secured Parties or the Collateral Agent upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 
3. REPRESENTATIONS AND WARRANTIES.
 
Each Guarantor hereby represents and warrants to the Secured Parties as of the
date hereof as follows:
 
3.1 Good Standing; Due Authorization; Enforceability.
 
(a) Such Guarantor is duly organized, validly existing and in good standing in
the jurisdiction of its formation and has the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted.  Such Guarantor is duly qualified to do business and is in good
standing as a foreign corporation or limited liability company in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, have a Material Adverse Effect.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Such Guarantor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into and consummate the
transactions required to be consummated by it as contemplated by this Guarantee
and the other Transaction Documents to which it is a party, and otherwise to
carry out its obligations hereunder and thereunder.  The execution, delivery and
performance by such Guarantor of this Guarantee and each other Transaction
Documents to which it is a party and the consummation by it of the transactions
required to be consummated by it as contemplated hereby and thereby have been
duly authorized by all necessary organizational action on the part of such
Guarantor and no further action, consent or authorization of such Guarantor, or
its board of directors (or Persons performing similar functions), shareholders
or members, or to its knowledge, any Governmental Authority, or by any other
Person or entity is required in connection therewith, except (i) such as have
been obtained or made and are in full force and effect and (ii) filings and
registrations and entering into of control agreements necessary to perfect the
Liens created under the applicable Transaction Documents.
 
(c) This Guarantee has been duly executed and delivered by such Guarantor.  This
Guarantee constitutes, and each other Transaction Document to which such
Guarantor is to be a party, when executed and delivered by such Guarantor, will
constitute, a legal, valid and binding obligation of such Guarantor, enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and similar laws of general application
relating to or affecting the rights and remedies of creditors and by general
principles of equity.
 
3.2 No Conflicts. The execution, delivery and performance of this Guarantee and
each other Transaction Document to which it is a party, by such Guarantor and
the performance by such Guarantor of its obligations hereunder and thereunder do
not and will not: (i) violate or conflict with any of the provisions of any
Organizational Documents of such Guarantor; (ii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree, award, or other
restriction of any court, governmental body or arbitrator or any law, rule or
regulation applicable to or binding upon such Guarantor (including Federal and
state securities laws and regulations), or to which such Guarantor or any of
such Guarantor’s property is subject, except to the extent such violation does
not, or would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect; or (iii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, adverse amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, indenture, credit facility, debt instrument or other instrument
to which such Guarantor is a party or by which any property or asset of such
Guarantor is bound or affected, except to the extent such conflict, default or
termination does not, or would not reasonably be expected, individually or in
the aggregate, result in a Material Adverse Effect.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.3 Approvals.  The execution and delivery by such Guarantor of this Guarantee
and each other Transaction Documents to which it is a party, and the performance
by such Guarantor of its obligations hereunder and thereunder do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings and
registrations and the entering into of control agreements necessary to perfect
the Liens created under the applicable Transaction Documents.
 
3.4 Securities Purchase Agreement. The representations and warranties of the
Company set forth in the Securities Purchase Agreement as they relate to such
Guarantor, each of which is hereby incorporated herein by reference, are true
and correct as of the date hereof, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided, that each
reference in each such representation and warranty to the Company’s knowledge
shall, for the purposes of this Section 3.4, be deemed to be a reference to such
Guarantor’s knowledge.
 
3.5 Independence of Parties.  The Secured Parties have no fiduciary relationship
with or duty to such Guarantor arising out of or in connection with this
Guarantee or any of the other Transaction Documents; the relationship between
the Guarantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and no
joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Secured Parties.
 
3.6 Counsel.  Such Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guarantee and the other Transaction Documents to
which it is a party.
 
4. COVENANTS.
 
4.1 Further Assurances.  Each Guarantor covenants and agrees with the Collateral
Agent, on behalf of each Secured Party, that, from and after the date of this
Guarantee until the Obligations shall have been paid in full, such Guarantor
shall (i) take, and/or shall refrain from taking, as the case may be, such
commercially reasonable action that is necessary to be taken or not taken, as
the case may be, so that no Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor and (ii)
execute and deliver to the Collateral Agent, from time to time, any additional
instruments or documents which are reasonably necessary to cause this Guarantee
to be, become or remain valid and effective in accordance with its terms.
 
4.2 Additional Guarantors.  From time to time subsequent to the date hereof,
pursuant to Section 5.3(h) of the Securities Purchase Agreement, each Subsidiary
of the Company may become a party hereto as an additional Guarantor (each, an
“Additional Guarantor,” and collectively, the “Additional Guarantors”), by
executing a joinder agreement substantially in the form of Exhibit A attached
hereto (each, a “Joinder Agreement”).  Upon delivery of a Joinder Agreement to
the Collateral Agent, notice of which is hereby waived by the Guarantors, each
Additional Guarantor shall be a Guarantor hereunder and shall be as fully a
party hereto as if such Additional Guarantor were an original signatory hereto.
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.3 Existence.  Each Guarantor will do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, franchises, governmental authorizations, licenses and
permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under the Securities Purchase Agreement.
 
5. MISCELLANEOUS.
 
5.1 Severability.  In the event that any provision of this Guarantee becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Guarantee shall continue in full force and effect without said
provision; provided that in such case the parties hereto shall negotiate in good
faith to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Guarantee to the parties hereto.
 
5.2 Successors and Assigns.  The terms and conditions of this Guarantee shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties hereto.  Nothing in this Guarantee, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Guarantee, except as
expressly provided in this Guarantee.  A Holder may assign its rights hereunder
in connection with any private sale or transfer of its Note(s) in accordance
with the terms of the Securities Purchase Agreement, as long as, as a condition
precedent to such transfer, the transferee executes an acknowledgment agreeing
to be bound by the applicable provisions of this Guarantee, in which case the
term “Secured Party” shall be deemed to refer to such transferee as though such
transferee were an original signatory hereto.  No Guarantor may assign its
rights or obligations under this Guarantee.
 
5.3 Injunctive Relief.  Each Guarantor acknowledges and agrees that a breach by
it of its obligations hereunder will cause irreparable harm to each Secured
Party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the Collateral Agent, acting on behalf of the Secured
Parties, shall be entitled to an injunction restraining any breach and requiring
immediate and specific performance of such obligations without the necessity of
showing economic loss or the posting of any bond.
 
5.4 Governing Law; Jurisdiction.  This Guarantee shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.5 Counterparts.  This Guarantee may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.  Any executed signature page delivered
by facsimile or e-mail transmission shall be binding to the same extent as an
original executed signature page, with regard to any agreement subject to the
terms hereof or any amendment thereto.
 
5.6 Headings.  The headings used in this Guarantee are used for convenience only
and are not to be considered in construing or interpreting this Guarantee.
 
5.7 Notices.  Any notice, demand or request required or permitted to be given by
a Guarantor, the Collateral Agent or a Secured Party pursuant to the terms of
this Guarantee shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to an overnight courier and (iii) on
the Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid), addressed as
follows:
 
If to a Guarantor:


c/o Integrated BioPharma, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attn: Chief Executive Officer and Chief Financial Officer
Tel No.:  973-926-0816
Fax No.:  973-926-1735


With a copy (which shall not constitute notice) to:


Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attn: Eric A. Stabler, Esq.
Tel No.:   212-592-5982
Fax No.:  212-545-3317



If to the Collateral Agent:


CD Financial, LLC
3299 NW Second Avenue
Boca Raton, Florida 33431
Attn:  William H. Milmoe, Manager
Tel No.:  561-278-1169
Fax No.:  561-278-6930


With a copy (which shall not constitute notice) to:


Muller & Lebensburger
7385 Galloway Road
Suite 200
Miami, Florida  33173
Attention:  Charles E. Muller II, Esq.
Tel. No.:  305-670-6770
Fax No.:  305-670-6769
 
9
 
 
 

--------------------------------------------------------------------------------

 
 
 

and if to any Secured Party, to such address for such party as shall appear on
the signature page of the Securities Purchase Agreement executed by such party,
or, as to any Guarantor, the Collateral Agent or any Secured Party, as shall be
designated by such party in writing to the other parties hereto in accordance
with this Section 5.7.


5.8 Entire Agreement; Amendments.  This Guarantee and the other Transaction
Documents constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties
hereto.  No (i) amendment to this Guarantee or (ii) waiver of any agreement or
other obligation of the Guarantors under this Guarantee may be made or given
except pursuant to a written instrument executed by the Guarantors, the
Collateral Agent and the Secured Parties holding a majority of the outstanding
principal of the Notes.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
5.9 Terms Generally.  Section 1.2 of the Securities Purchase Agreement shall
apply herein, and is incorporated herein by reference, mutatis mutandis, as if a
part hereof.
 
5.10 Amendment and Restatement.
 
(a) Each Guarantor hereby consents to, and expressly acknowledges: (A) the
amendment and restatement of the Original SPA, as such amendment and restatement
is set forth in the Securities Purchase Agreement; and (B) the terms of the
Securities Purchase Agreement.
 
(b) This Guarantee shall amend and restate the Original Guarantee in its
entirety; provided, however, this Guarantee shall not in any circumstance be
deemed to have terminated, extinguished or discharged the obligations and
liabilities of each of the Guarantors (other than Released Debtors) under the
Original Guarantee, or be deemed to constitute a novation of any such
obligations and liabilities, and such obligations, liabilities and grant shall
continue under, and shall be governed by, this Guarantee.
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.11 Subordination Agreement.  The parties hereto acknowledge and agree that the
terms of this Guarantee are subject to the terms of the Subordination
Agreement.  In the event of any conflict between the terms of the Subordination
Agreement and the terms of this Guarantee, the terms of the Subordination
Agreement shall govern.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]
 
 
11
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 

  GUARANTORS:    
 
AGROLABS, INC.
         
By:
 /s/ Christina Kay    
Name:  Christina Kay
 
Title:  President

 
 

 
IHT HEALTH PRODUCTS, INC.
         
By:
 /s/ Christina Kay    
Name:  Christina Kay
 
Title:  President

 
 
 
IHT PROPERTIES CORP.
         
By:
 /s/ Riva Sheppard    
Name: Riva Sheppard
 
Title:  President

 
 

  INB:MANHATTAN DRUG COMPANY, INC.    
 
   
By:
  /s/ Riva Sheppard    
Name:  Riva Sheppard
 
Title:  President

 
 
VITAMIN FACTORY, INC.  
         
By:
/s/ E. Gerald Kay    
Name:  E. Gerald Kay
 
Title:  President

 
 
 
[Signature page to Amended and Restated Subsidiary Guarantee]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  COLLATERAL AGENT:    
 
CD FINANCIAL, LLC
         
By:
 /s/ William H. Milmoe    
Name:  William H. Milmoe
 
Title:  Manager

 
 



AGREED TO AND ACCEPTED   as of the date above first written by:  
 
  HOLDER:       CD FINANCIAL, LLC        
 
    By:   /s/ William H. Milmoe            Name:  William H. Milmoe          
 Title:  Manager          
 
 

 
 
 
 
 [Signature Page to Amended and Restated Subsidiary Guarantee]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex A
 
FORM OF JOINDER AGREEMENT
 
[Name and address of Additional Guarantor]
 
[Date]
 
CD Financial, LLC, as Collateral Agent
 
      under the Guarantee referred to below
 
3299 NW Second Avenue
 
Boca Raton, Florida 33431
 
Attn:  William H. Milmoe, Manager
 
Ladies and Gentlemen:
 
Reference is made to Amended and Restated Subsidiary Guarantee, dated as of June
27, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Guarantee), by and among
certain Subsidiaries of Integrated BioPharma, Inc., a Delaware corporation (the
“Company”) party thereto, and CD Financial, LLC, a Florida limited liability
company, in its capacity as collateral agent for the benefit of the Secured
Parties (in such capacity, the “Collateral Agent”).
 
The Guarantee was executed and delivered in connection with that certain Amended
and Restated Securities Purchase Agreement, dated as of June 27, 2012 (as
amended, restated, supplemented or otherwise modified from time to time), by and
between the Company and CD Financial, LLC, a Florida limited liability company,
as the initial Investor (as defined therein).
 
This Joinder Agreement supplements the Guarantee and is delivered by the
undersigned, [________________] (the “Additional Guarantor”), pursuant to
Section 4.2 of the Guarantee.  The Additional Guarantor hereby agrees to be
bound as a Guarantor party to the Guarantee by all of the terms, covenants and
conditions set forth in the Guarantee to the same extent that it would have been
bound if it had been a signatory to the Guarantee on the date of the
Guarantee.  Without limiting the generality of the foregoing, the Additional
Guarantor hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.  The Additional Guarantor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Guarantors contained in the Guarantee.
 
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Joinder Agreement or any amendments, waivers, consents or
supplements hereto by facsimile or telefax shall be effective as delivery of a
manually executed counterpart thereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
 
[Remainder of page intentionally left blank.  Signature pages follow.]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.
 

  ADDITIONAL GUARANTOR:    
 
[INSERT NAME OF ADDITIONAL GUARANTOR]
         
By:
     
Name:  
 
Title:  



 

AGREED TO AND ACCEPTED   as of the date above first written by:  
 
  COLLATERAL AGENT:       CD FINANCIAL, LLC        
 
    By:              Name:            Title:          

 
 
 

